



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sethi, 2014 ONCA 701

DATE: 20141015

DOCKET: C58171 and C58170

Simmons, Rouleau and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Manjit Sethi and Waseem Iqbal

Appellants

Ravin Pillay, for the appellant Manjit Sethi

Faisal Mirza, for the appellant Waseem Iqbal

Joseph Selvaratnam, for the respondent

Heard: October 14, 2014

On appeal from the judgment of Justice Hugh K. OConnell of
    the Superior Court of Justice, dated January 8, 2014, dismissing the
    application for
certiorari
made to Justice Anne-Marie Hourigan of the
    Ontario Court of Justice, dated January 18, 2013, seeking to quash the
    committal for trial.

APPEAL BOOK ENDORSEMENT

[1]

At paragraphs 61, 62, 65 and 66 of his reasons, the
certiorari
judge referenced the findings of the preliminary inquiry judge which, in his
    view, demonstrated that the circumstantial evidence made for the logical and
    reasonable inference drawn by the preliminary inquiry judge namely, that there
    was sufficient evidence to commit on counts 1 to 17.  We agree with that
    conclusion.

[2]

Despite the argument of the appellants, we also agree with the finding
    of the
certiorari
judge that given the totality of the evidence, it
    would have been an artificial exercise to attempt to parse out what contents
    were constructively possessed by the appellants.  We agree with the
certiorari
judge that based on the totality of the evidence, it was open to the preliminary
    inquiry judge to draw the inference that the appellants had possession of the
    entire contents of the stash house.

[3]

While other inferences may also have been available on the evidence, we
    see no error in the
certiorari
judges conclusion that the inferences
    drawn by the preliminary inquiry judge were available.

[4]

The appeal is therefore dismissed.


